THOMPSON, J.
Corporate Relations Group, Inc. and Strat-comm Media USA, Inc, the plaintiffs below, appeal the denial of their motion for a preliminary injunction against Kirk Bradach, based on restrictive covenants in an employment agreement.
We affirm. A trial court has broad discretion in granting, denying, dissolving, or modifying injunctions, see Wise v. Schmidek, 649 So.2d 336 (Fla. 3d DCA 1995), and we cannot say that the trial court abused its broad discretion in ruling that the plaintiffs failed to adduce sufficient evidence to show entitlement to the requested relief. In view of this holding, we do not address the plaintiffs’ specific allegations of error.
AFFIRMED.
COBB and ANTOON, JJ., concur.